Case 1:17-cv-06404-BMC-SMG Document 245-5 Filed 02/21/19 Page 1 of 28 PageID #: 8517




                              EXHIBIT 2
Case 1:17-cv-06404-BMC-SMG Document 245-5 Filed 02/21/19 Page 2 of 28 PageID #: 8518
       CONFIDENTIAL INFORMATION GOVERNED BY PROTECTIVE ORDER

                                                                            Page 1


            UNITED STATES DISTRICT COURT
            EASTERN DISTRICT OF NEW YORK

            ----------------------------------x
            HILLARY LAWSON, KRISTINA HALLMAN,
            STEPHANIE CALDWELL, MORA HATHAWAY,
            MACEY SPEIGHT, ROSMARIE PETERSON,
            AND LAUREN FULLER,

                               Plaintiffs,
                                                   Case No.
                         vs.                       1:17-CV-06404

            HOWARD RUBIN, JENNIFER POWERS
            and the DOE COMPANY,
                         Defendants.
            ----------------------------------x



             CONFIDENTIAL INFORMATION GOVERNED BY PROTECTIVE ORDER
                    Videotaped Deposition of
                       proceeding pseudonymously as
                                 HILLARY LAWSON
                                New York, New York
                 Tuesday, September 25, 2018 - 10:31 a.m.




      Reported by:
      Jennifer Ocampo-Guzman, CRR, CLR
      Job no: 22860


                       TransPerfect Legal Solutions
                   212-400-8845 - Depo@TransPerfect.com
 Case 1:17-cv-06404-BMC-SMG Document 245-5 Filed 02/21/19 Page 3 of 28 PageID #: 8519
        CONFIDENTIAL INFORMATION GOVERNED BY PROTECTIVE ORDER
                                   Page 30                                                Page 32
 1              /Lawson                       1                 /Lawson
 2                                            2
 3                                            3
 4                                            4
 5                                            5
 6                                            6
 7                                            7
 8                                            8
 9                                            9
10                                           10
11                                           11
12                                           12
13                                           13
14                                           14
15                                           15
16                                           16
17                                           17
18                                           18
19                                           19
20                                           20
21                                           21
22                                           22
23                                           23
24                                           24
25                                           25
                                   Page 31                                                Page 33
 1              /Lawson                       1                  /Lawson
 2                                            2          There's many different form.
 3                                            3      Q. What about a session that's not a
 4                                            4   model workshop session, how are you paid
 5                                            5   there?
 6                                            6      A. Cash, typically.
 7                                            7      Q. And is that an hourly fee?
 8                                            8      A. Yes.
 9                                            9      Q. Did you typically use social media
10                                           10   as a marketing tool?
11                                           11      A. One of them.
12                                           12      Q. When you say "One of them," you
13                                           13   mean one form of social media you used as a
14                                           14   marketing tool?
15                                           15      A. There's many forms.
16                                           16      Q. And did you use many forms of
17                                           17   social media to market yourself?
18                                           18      A. Correct, yes. My portfolio is
19                                           19   posted on --
20                                           20      Q. I'm sorry, on?
21                                           21      A. My portfolio is posted.
22                                           22      Q. Is posted on what?
23                                           23      A. Social media.
24                                           24      Q. What platforms is it posted on?
25                                           25      A.

                                                                     9 (Pages 30 to 33)
                        TransPerfect Legal Solutions
                    212-400-8845 - Depo@TransPerfect.com
 Case 1:17-cv-06404-BMC-SMG Document 245-5 Filed 02/21/19 Page 4 of 28 PageID #: 8520
         CONFIDENTIAL INFORMATION GOVERNED BY PROTECTIVE ORDER
                                              Page 34                         Page 36
 1                    /Lawson                            1   /Lawson
 2      Q.    Yes.                                       2
 3      A.    Instagram is one that models use.          3
 4      Q.    I'm sorry, Instagram is one?               4
 5      A.    Instagram is one that models use.          5
 6      Q.    Do you use it?                             6
 7      A.    I have.                                    7
 8          Facebook.                                    8
 9       Q. Any others?                                  9
10       A. I don't remember. That's what I             10
11    remember.                                         11
12       Q. That's what you remember. Okay.             12
13          How did you first learn of Mr.              13
14    Rubin?                                            14
15       A. I was contacted on Instagram.               15
16       Q. I'm sorry?                                  16
17       A. I was contacted on Instagram.               17
18       Q. By whom?                                    18
19       A. Jennifer Powers.                            19
20       Q. And did you know Ms. Powers?                20
21       A. No.                                         21
22       Q. Did you know Mr. Rubin?                     22
23       A. No.                                         23
24       Q. And what did Ms. Powers say to you          24
25    on Instagram, and what did you say to her?        25
                                              Page 35                         Page 37
 1                  /Lawson                              1   /Lawson
 2                                                       2
 3                                                       3
 4                                                       4
 5                                                       5
 6                                                       6
 7                                                       7
 8                                                       8
 9                                                       9
10                                                      10
11                                                      11
12                                                      12
13                                                      13
14                                                      14
15                                                      15
16                                                      16
17                                                      17
18                                                      18
19                                                      19
20                                                      20
21                                                      21
22                                                      22
23                                                      23
24                                                      24
25                                                      25

                                                                10 (Pages 34 to 37)
                             TransPerfect Legal Solutions
                         212-400-8845 - Depo@TransPerfect.com
 Case 1:17-cv-06404-BMC-SMG Document 245-5 Filed 02/21/19 Page 5 of 28 PageID #: 8521
         CONFIDENTIAL INFORMATION GOVERNED BY PROTECTIVE ORDER
                                               Page 42                                                  Page 44
 1                     /Lawson                            1                   /Lawson
 2        Q. You don't remember that?                     2   being said. Do you remember anything else
 3        A. I don't remember that.                       3   that was said?
 4        Q. Paragraph 310, "Still not                    4       A. I don't want to speculate on -- I
 5    completely convinced Lawson had phone calls         5   don't want to speculate on that.
 6    with both         and Powers. Because of her        6       Q. I don't want you to speculate, but
 7    initial skepticism, Lawson wanted as much           7   if there's anything else you remember, please
 8    information as she could obtain."                   8   tell me.
 9            Ms.        , you of course are Lawson       9       A. And I don't want to guess.
10    in that sentence. Do you recall, is that           10       Q. So you don't remember?
11    sentence accurate, did you have phone calls        11       A. No.
12    with both         and Powers?                      12       Q. And even looking at this doesn't
13        A. Yes.                                        13   help you, doesn't refresh your recollection?
14        Q. And can you tell me what you recall         14       A. No, because I don't -- this isn't
15    of those phone calls?                              15   my document.
16        A. I don't remember.                           16           MR. GROVER: I'm sorry. My name is
17        Q. You don't remember any part of              17       Douglas Grover, and I'm one of the
18    them?                                              18       attorneys on the case and I'm sitting on
19        A. It's been a long time. I don't              19       the side. I'm unable to hear the
20    remember. I don't want to guess.                   20       witness for the last sentence. Could we
21        Q. Paragraph 311, "Consistent with the         21       have that read back?
22    venture's goals and Rubin's directions, both       22           MR. ROSENBERG: Do you want to read
23           and Powers lied in all communications       23       that back?
24    with Lawson, claiming Rubin was not                24           (A portion of the record was read.)
25    threatening and noting that Rubin was a very       25       Q. Well, I'll ask you as best you can
                                               Page 43                                                  Page 45
 1                      /Lawson                           1                    Lawson
 2    wealthy man who enjoyed women and liked to          2   to keep your voice up.
 3    take care of them."                                 3          Paragraph 313, the next paragraph,
 4            Do you recall, Ms.          , whether       4   "Powers reassured Lawson that she did not
 5    that sentence or any part of it is true or          5   need to worry and that the trip would not be
 6    accurate?                                           6   about sex and at most would entail some
 7        A. I can't, I don't recall if this              7   fetish play and potentially photos."
 8    is -- this is not my document.                      8          Is that sentence accurate?
 9        Q. Understood.                                  9       A. I would say yes.
10            The next paragraph, "Powers and            10       Q. And what -- do you remember what
11           told Lawson that Rubin liked                11   was said in the call about, on this subject?
12    large-breasted woman and that Rubin said he        12       A. I don't remember exactly what was
13    liked the photos he had seen of Lawson."           13   said.
14            Do you recall, Ms.          , whether      14       Q. Generally, what was said on this
15    that statement is accurate?                        15   subject?
16        A. I don't recall if that was                  16       A. That there was photos and videos.
17    accurate.                                          17       Q. I'm sorry, when you say "That there
18        Q. And again, you don't recall                 18   was photos and videos," could you explain
19    anything about what Ms. Powers or Ms.              19   what was said?
20    told you; is that correct, in August of 2016?      20       A. Photos and videos would be taken.
21        A. I would say the one thing I can             21       Q. Okay. So you were told that?
22    remember is that he had an                         22       A. Correct.
23                 . I remember that being said, I       23       Q. You remember that?
24    can't tell you who said it.                        24       A. Yes.
25        Q. Okay, so you remember that was              25       Q. And what was it -- okay.

                                                                                 12 (Pages 42 to 45)
                             TransPerfect Legal Solutions
                         212-400-8845 - Depo@TransPerfect.com
 Case 1:17-cv-06404-BMC-SMG Document 245-5 Filed 02/21/19 Page 6 of 28 PageID #: 8522
         CONFIDENTIAL INFORMATION GOVERNED BY PROTECTIVE ORDER
                                                 Page 46                                                 Page 48
 1                     /Lawson                              1                  /Lawson
 2           This refers to "some fetish play."             2         Objection, misstates testimony, but
 3           Do you recall that being said?                 3      you can answer.
 4        A. Yes.                                           4      A. Can you say that question again,
 5        Q. And what do you remember being said            5   please?
 6    about that?                                           6      Q. This says, "Entail -- light fetish
 7        A. I do not -- I don't want to guess              7   play and potentially photos." So is it
 8    on what was said. I just knew it was a                8   correct that you were told there might be
 9    fetish job.                                           9   photos or there might not be photos, correct?
10        Q. What did you understand -- okay.              10      A. I don't remember exactly what was
11    You said you "knew it was a fetish job."             11   said.
12    What is a fetish job?                                12      Q. Other than that there would be
13        A. Can you rephrase that differently?            13   bondage involved?
14    Like?                                                14      A. I don't remember exactly, I don't
15        Q. Ma'am, you testified, "I just knew            15   remember exactly what was said.
16    it was a fetish job." And my question is:            16      Q. Did there come a time after your
17    What did you under -- what is a fetish job?          17   conversation with Ms., conversations with Ms.
18        A. It depends.                                   18   Powers and Ms.         that you agreed to go to
19        Q. Tell me what it depends on.                   19   New York to meet with Mr. Rubin?
20        A. There is many different fetishes.             20      A. Yes.
21        Q. Had you been on fetish jobs before?           21      Q. And how much time passed between
22        A. Yes.                                          22   your first communications with Ms. Powers and
23        Q. And so tell me what a fetish job              23   Ms.        and your agreement to go to New
24    is.                                                  24   York?
25        A. Which one?                                    25      A. I don't recall.
                                                 Page 47                                                 Page 49
 1                   /Lawson                                1                 /Lawson
 2        Q. The one you understood would be an             2
 3    issue with Mr. Rubin.                                 3
 4        A. Photos, videos.                                4
 5        Q. Of what?                                       5
 6        A. Light Bondage, I suppose. I don't              6
 7    recall exactly what was said, so I don't want         7
 8    to speculate on that.                                 8
 9        Q. When you said, "light bondage, I               9
10    suppose," what made you think there was a            10
11    discussion of bondage?                               11
12        A. Because that's what I was told.               12
13        Q. Okay. So you were told it would be            13
14    bondage?                                             14
15        A. Correct.                                      15
16        Q. And this says, "Entails some fetish           16
17    play and potentially photos." So is it               17
18    correct that you were told there might be            18
19    photos, there might not be photos, correct?          19
20        A. I don't recall exactly.                       20
21        Q. You understood it might just                  21
22    involve bondage --                                   22
23           MR. GROSSMAN: Objection --                    23
24        Q. -- but no photos; is that correct?            24
25           MR. GROSSMAN: Sorry, counsel.                 25

                                                                                  13 (Pages 46 to 49)
                              TransPerfect Legal Solutions
                          212-400-8845 - Depo@TransPerfect.com
 Case 1:17-cv-06404-BMC-SMG Document 245-5 Filed 02/21/19 Page 7 of 28 PageID #: 8523
         CONFIDENTIAL INFORMATION GOVERNED BY PROTECTIVE ORDER
                                             Page 50                                                 Page 52
 1                 /Lawson                              1                   Lawson
 2                                                      2      A. It depended on if he liked us.
 3                                                      3      Q. Who said that?
 4                                                      4      A. Ms. Powers.
 5                                                      5      Q. And what did she say about that?
 6                                                      6      A. If he liked us, then there could be
 7                                                      7   a potential for more.
 8                                                      8      Q. Did she say how much more?
 9                                                      9      A. 3,000.
10                                                     10      Q. More?
11                                                     11      A. Correct.
12                                                     12      Q. And did you understand what you
13                                                     13   would do or how you would be able to get
14                                                     14   more, to get 5,000, rather than 2,000?
15                                                     15      A. For the job.
16                                                     16      Q. If he liked you on the job, you
17                                                     17   would get 5,000?
18                                                     18      A. Correct.
19                                                     19      Q. What was the job?
20                                                     20         What did you understand the job
21                                                     21   would be?
22                                                     22         MR. GROSSMAN: Objection, vague.
23                                                     23         Answer if you can.
24                                                     24      A. Can you rephrase that?
25                                                     25      Q. What did you understand the job
                                             Page 51                                                 Page 53
 1                    /Lawson                           1                    /Lawson
 2       A. I don't recall.                             2   would be?
 3       Q. Do you recall having any                    3      A. Fetish photos, videos.
 4    communications with her about what you            4      Q. So you would engage in fetish
 5    expected to happen in New York?                   5   behavior with Ms.         ; is that what you
 6       A. I don't recall the conversation.            6   understood?
 7       Q. Do you recall that there were               7          MR. GROSSMAN: Objection, misstates
 8    financial arrangements made before you went       8      testimony.
 9    to New York?                                      9          You can answer, if you know.
10       A. Can you rephrase that?                     10      A. Can you say that again, please?
11       Q. Did you understand that you would          11      Q. Did you understand that you would
12    be paid for your time in New York?               12   engage with fetish behavior with Ms.         ?
13       A. Yes.                                       13      A. I don't understand that. I don't
14       Q. And how much did you understand you        14   understand that.
15    would receive for being in New York?             15      Q. What don't you understand about the
16       A. Initially, 2,000.                          16   question?
17       Q. When you say "Initially, 2,000,"           17      A. With her? I don't understand, no.
18    can you explain what that means?                 18   I don't recall that.
19       A. That's what we were told was the           19      Q. Did there come a time, Ms.
20    guarantee, 2,000.                                20   that you communicated with Mr. Rubin while
21       Q. And was there a possibility for            21   you were still in Florida, before you went to
22    more?                                            22   New York and met him?
23       A. Yes.                                       23      A. I don't recall.
24       Q. And what was said about the                24      Q. You don't recall that?
25    possibility for more?                            25      A. I don't remember.

                                                                              14 (Pages 50 to 53)
                            TransPerfect Legal Solutions
                        212-400-8845 - Depo@TransPerfect.com
 Case 1:17-cv-06404-BMC-SMG Document 245-5 Filed 02/21/19 Page 8 of 28 PageID #: 8524
         CONFIDENTIAL INFORMATION GOVERNED BY PROTECTIVE ORDER
                                                  Page 54                                                   Page 56
 1                    /Lawson                                1                   /Lawson
 2        Q. You don't recall -- if I were to                2       Q. Do you see in the next column it
 3    suggest to you that you shared text messages           3   says, "Remote party name" --
 4    with him and Ms.          and Ms.        , does        4       A. Yes.
 5    that refresh your recollection at all?                 5       Q. -- that column. And do you see it
 6        A. I don't remember.                               6   says, "                 NYC,
 7           MR. ROSENBERG: Let's show what's                7   and Howie."
 8        been marked as, previously marked as               8          Do you see that?
 9        Hallman Exhibit 11.                                9       A. Yes.
10        Q. Take a moment to review this, and I            10       Q. Does this refresh your recollection
11    will represent to you that this was provided          11   that you had a text message or text group
12    by your counsel. My question is, do you               12   with                             , yourself and
13    recognize this?                                       13   Howie Rubin?
14        A. I haven't seen this. I didn't go               14       A. No, not by looking at this.
15    over this.                                            15       Q. And do you see where it says,
16        Q. I'm sorry?                                     16   "8/17/2016 at 12:58:53 a.m.," and then it
17        A. I don't know. I haven't read over              17   says, "Nice to meet you, Howie"?
18    this.                                                 18       A. That's what it reads on this paper.
19        Q. Okay.                                          19       Q. Does that refresh your recollection
20           Directing your attention to the                20   in any respect as to any communication you
21    fourth page, that is the next-to-last page,           21   had with Mr. Rubin?
22    this appears to be an account of, a summary           22       A. Not by reading this document, no.
23    of text messages among a group of people.             23       Q. I want to continue through what I
24    And you can see it goes in reverse                    24   believe to be the text communications, so you
25    chronological order. You can see by looking           25   will go back one page. That is the third
                                                  Page 55                                                   Page 57
 1                    /Lawson                                1                    /Lawson
 2    at the time stamp and reading the time stamp           2   page in this document.
 3    entries.                                               3           Do you see where it says, "Line
 4           And you can see, under paragraph,               4   55"?
 5    in paragraph, the line number 61, do you see           5       A. Yes, I see line 55.
 6    where it says "61" on the left-hand side?              6       Q. And do you see, reading over
 7        A. Yes.                                            7   "Remote party name," it says "Howie"?
 8        Q. And you see it says, "126 NYC"?                 8       A. I see that.
 9        A. I see that.                                     9       Q. And further to the right it says,
10        Q. And then it says outgoing message;             10   this is at 8:17. At 4:52 p.m., it says,
11    do you see that?                                      11   "Nice to meet you, ladies." Do you see that?
12        A. Yes.                                           12       A. That's what it reads here.
13        Q. And then it has several phone                  13       Q. Yes. Same question: Does this
14    numbers, do you see that?                             14   refresh your recollection at all as to any
15        A. I see four.                                    15   communication you had with Mr. Rubin at this
16        Q. Four phone numbers.                            16   time?
17           Do you recognize any of the phone              17       A. No, not -- no.
18    numbers?                                              18       Q. Okay. Going up five lines to line
19        A. Just mine.                                     19   number 50, do you see that?
20        Q. Which one is yours?                            20       A. I see line 50.
21        A.                .                               21       Q. And do you see where it says,
22        Q. Okay.                                          22   "Incoming message," and again, it says,
23           Do you recognize Ms.           phone           23   "Howie," and this is on the same day,
24    number, among these three?                            24   8/17/2016 at 6:45 p.m. and 16 seconds; do you
25        A. I don't.                                       25   see that?

                                                                                    15 (Pages 54 to 57)
                               TransPerfect Legal Solutions
                           212-400-8845 - Depo@TransPerfect.com
 Case 1:17-cv-06404-BMC-SMG Document 245-5 Filed 02/21/19 Page 9 of 28 PageID #: 8525
         CONFIDENTIAL INFORMATION GOVERNED BY PROTECTIVE ORDER
                                                 Page 58                                               Page 60
 1                   /Lawson                                1                   Lawson
 2        A. That's what it says.                           2      A. It looks like a carrot. I don't
 3        Q. And do you see where it says, "Do              3   know. But I don't think it is. I don't
 4    you girls know what you are in for"?                  4   know.
 5        A. "Do you girls know what you are in             5      Q. Do you know what the next emoji is,
 6    for?" Yes I see that.                                 6   on 47?
 7        Q. Does this refresh your recollection            7      A. That appears to be a double face.
 8    as to anything, as to any communication with          8      Q. Do you know what that means?
 9    Mr. Rubin?                                            9          MR. GROSSMAN: Objection, calls for
10        A. I -- no. I don't remember.                    10      speculation.
11        Q. You don't remember this                       11          But answer if you can.
12    communication at all?                                12      A. I mean the double face.
13        A. Not, not going off of this.                   13      Q. What does it mean?
14        Q. The line immediately above that,              14      A. I don't know.
15    49, line 49, which is immediately at 6:52:49         15      Q. Did you send these emojis?
16    p.m., do you see that?                               16      A. I don't know. I don't remember. I
17        A. Yes.                                          17   don't know if that's my -- if this is mine.
18        Q. And it says, "            told us the         18      Q. And what is the last -- on line 48,
19    basics. We are definitely excited about              19   do you know what that is?
20    this." Do you see that?                              20      A. I don't know. It's tiny.
21        A. I see that, I see it.                         21      Q. On line 45, do you see line 45?
22        Q. Does this refresh your recollection           22      A. I do.
23    as to what             had told you about what       23      Q. And you see there appears to be a
24    would happen in New York?                            24   message from Mr. Rubin, in that line?
25        A. It does not.                                  25      A. Yes.
                                                 Page 59                                               Page 61
 1                    /Lawson                               1                   Lawson
 2       Q. Going up the next several lines,                2      Q. Now do you see it says, "It's total
 3    you'll notice -- the next three lines, you            3   BDSM. Most girls love it and come back for
 4    will notice that there are emojis in the              4   more, but I just like to be upfront about
 5    space that says "Content"?                            5   everything."
 6       A. What line?                                      6          Do you see that?
 7       Q. Lines 46, 47 and 48; do you see                 7      A. That's what it reads.
 8    that?                                                 8      Q. Do you know what BDSM is?
 9       A. I see 46. I see 47. I see 48.                   9      A. I do not know what that stands for.
10       Q. And you see there are emojis in the            10      Q. Do you have any idea what that
11    "Content" line?                                      11   stands for?
12       A. Yes.                                           12      A. I do not.
13       Q. Let's take them one at a time. And             13      Q. Did you, in 2016, have any idea
14    I wonder if you can tell me if you know what         14   what that stood for?
15    the emojis are.                                      15          No?
16           Do you know what the first emoji is           16      A. No.
17    on line 48?                                          17      Q. Do you recall Mr. Rubin telling you
18           MR. GROSSMAN: Objection, calls for            18   that your meeting with him would be total
19       speculation.                                      19   BDSM?
20           Answer, if you can answer.                    20      A. I don't -- by looking at this
21       A. I thought the first line was 46.               21   document, I don't recall.
22       Q. Okay, we'll start at 46.                       22      Q. My question is, do you remember
23           Do you know what that emoji is?               23   that?
24       A. I do not.                                      24      A. No.
25       Q. Do you know who sent -- I'm sorry.             25      Q. But you don't deny that he told you

                                                                                 16 (Pages 58 to 61)
                              TransPerfect Legal Solutions
                          212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-06404-BMC-SMG Document 245-5 Filed 02/21/19 Page 10 of 28 PageID #:
                                        8526
           CONFIDENTIAL INFORMATION GOVERNED BY PROTECTIVE ORDER
                                                   Page 62                                                   Page 64
 1                      /Lawson                               1                  /Lawson
 2      that, do you?                                         2       A. Yes, I see that.
 3             MR. GROSSMAN: Objection, misstates             3       Q. Does that refresh your recollection
 4         testimony.                                         4   about any conversation you had with Mr.
 5             MR. ROSENBERG: I didn't misstate               5   Rubin?
 6         any testimony.                                     6       A. I don't remember.
 7         Q. Do you deny that he told you that?              7       Q. You don't remember?
 8         A. I don't remember this.                          8       A. Uh-uh.
 9         Q. I didn't ask you that. I think we               9       Q. Now, if you go to the very, the
10      have the answer.                                     10   second page of the exhibit, and this will be
11             Let's continue up, continue here to           11   line 32, which indicates -- are you on line
12      line 37.                                             12   32? The bottom of the page, I think the
13             Are you on 37?                                13   second page of the exhibit.
14         A. I am.                                          14          Yes, the bottom of that page.
15         Q. Great.                                         15       A. This first one?
16             And you'll see that that indicates            16       Q. Yes, ma'am. Do you see line 32?
17      an incoming message, and the remote party            17       A. I'm on line 32.
18      name was Howie, do you see that?                     18       Q. Great. And do you see that that is
19         A. I see it.                                      19   a message that appears to be August 21st,
20         Q. And you see it's on August 21st in             20   2016, at 10:49:38 seconds in the evening?
21      2016?                                                21       A. That's what it says on this
22         A. I see that.                                    22   document.
23         Q. And do you see it says, it's at ten            23       Q. And you see it's, and the content
24      25 and 40 seconds in the evening?                    24   is "Going to be super fun. We are excited."
25         A. I see that.                                    25   Do you see that?
                                                   Page 63                                                   Page 65
 1                      /Lawson                               1                   /Lawson
 2          Q. And do you see where it says,                  2      A. I see it.
 3      "Ladies, can't wait to                    you         3      Q. Do you recall stating in the text
 4      tomorrow [double face]"?                              4   to Howie, to Mr. Rubin that you were
 5          A. I see that.                                    5   anticipating this would be super fun, and you
 6          Q. Do you recall that message?                    6   were excited?
 7          A. I do not recall the messages.                  7      A. I don't recall any of this.
 8          Q. Do you have an understanding of                8      Q. Do you recall        saying that at
 9      what it means to say that he would          you       9   any time?
10      tomorrow?                                            10      A. I don't recall.
11             MR. GROSSMAN: Objection, calls for            11      Q. How did you get to New York in
12          speculation.                                     12   August of 2016?
13             You can answer, if you can.                   13      A. Flight.
14          A. No.                                           14      Q. How was the flight arranged?
15          Q. No understanding?                             15      A. Jennifer Powers.
16          A. I don't -- I don't recall this.               16      Q. Ms. Powers arranged for you to come
17      I'm sorry.                                           17   to New York. Did she pay for the flight?
18          Q. Let me ask you this: In the line              18          MR. GROSSMAN: Objection, calls for
19      immediately above the one I just directed            19      speculation.
20      your attention to, so now turning to line 37         20          But answer if you can.
21      -- excuse me, directing your attention to            21      A. Did she pay for it?
22      line 36, indicates a message, "But the               22      Q. Yes, did you pay --
23                        bar first, so we can all get       23          MR. ROSENBERG: Withdrawn.
24      intoxicated," and then with an emoji.                24      Q. Did you pay for the flight?
25             Do you see that?                              25      A. I did not.

                                                                                     17 (Pages 62 to 65)
                                TransPerfect Legal Solutions
                            212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-06404-BMC-SMG Document 245-5 Filed 02/21/19 Page 11 of 28 PageID #:
                                        8527
           CONFIDENTIAL INFORMATION GOVERNED BY PROTECTIVE ORDER
                                               Page 66                                                 Page 68
 1                   /Lawson                              1                  /Lawson
 2                                                        2       Q. You got on the airplane and you
 3                                                        3   flew alone to New York, didn't you?
 4                                                        4       A. Yes.
 5                                                        5       Q. And you flew, and you knew that you
 6                                                        6   would meet Ms.          in New York, correct?
 7                                                        7       A. I knew that she was going to be
 8                                                        8   there, yes.
 9                                                        9       Q. And you knew that you and she would
10                                                       10   meet with Mr. Rubin, correct?
11                                                       11       A. Yes.
12                                                       12       Q. And do you recall where you went
13                                                       13   first, when you arrived in New York?
14                                                       14       A. The -- I want to say the penthouse.
15                                                       15       Q. I'm sorry?
16                                                       16       A. The penthouse.
17                                                       17       Q. Okay. What is the penthouse?
18                                                       18       A. What is the penthouse?
19                                                       19       Q. You say, "I want to say the
20                                                       20   penthouse."
21                                                       21           When you refer to "the penthouse,"
22                                                       22   what are you referring to?
23                                                       23       A. The penthouse where we met.
24                                                       24       Q. Where you met with Mr. Rubin?
25                                                       25       A. With Jen.
                                               Page 67                                                 Page 69
 1                     /Lawson                            1                  /Lawson
 2      August 22nd your flight was delayed somewhat?     2       Q. Well, let's take it step by step.
 3          A. I don't remember.                          3          How did you get from the airport to
 4          Q. Do you recall that she gave you            4   the penthouse?
 5      instructions about where to go, when you          5       A. Probably an Uber.
 6      arrived?                                          6       Q. And were you traveling alone at
 7          A. I don't remember.                          7   that time?
 8          Q. Do you recall that you went to --          8       A. Yes.
 9      she asked you to come to New York, and you        9       Q. You got to the penthouse, and you
10      agreed to come to New York, correct?             10   went up to the penthouse. Where was the
11          A. She asked me to come to New York,         11   penthouse, if you recall?
12      and I agreed.                                    12       A. I don't recall.
13          Q. And you agreed to, correct?               13       Q. Was it in midtown Manhattan?
14          A. Yes.                                      14       A. I don't recall.
15          Q. And no one forced you to come to          15       Q. Had you been to New York before?
16      New York, correct?                               16       A. Yes.
17          A. No.                                       17       Q. Had you been, had you been there on
18          Q. You came of your own free will?           18   a few occasions, on many occasions?
19          A. Yes.                                      19       A. Maybe once.
20          Q. You came because you wanted to get        20       Q. Just once before?
21      paid, correct?                                   21       A. I don't remember.
22          A. Yeah.                                     22       Q. You don't remember.
23          Q. And when you went to the airport          23       A. I don't remember exactly.
24      from your home, you went alone, correct?         24       Q. When you arrived in the penthouse
25          A. Yes.                                      25   --

                                                                                18 (Pages 66 to 69)
                               TransPerfect Legal Solutions
                           212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-06404-BMC-SMG Document 245-5 Filed 02/21/19 Page 12 of 28 PageID #:
                                        8528
           CONFIDENTIAL INFORMATION GOVERNED BY PROTECTIVE ORDER
                                                Page 70                                                 Page 72
 1                    /Lawson                              1                     /Lawson
 2             MR. ROSENBERG: Just one second.             2   the three of you when you signed the form?
 3         Q. When you arrived at the penthouse,           3        A. I don't remember. I want to say
 4      what did you do?                                   4   no.
 5         A. I took the elevator up to the top            5        Q. When you say, "I want to say no,"
 6      floor.                                             6   it's your belief that there was no one else
 7         Q. And was anybody there?                       7   present, just the three of you?
 8         A. Was anybody on the top floor?                8        A. My belief, that is my belief.
 9         Q. Yes.                                         9        Q. And you don't recall anything
10         A. No.                                         10   about, anything that was said in connection
11         Q. Was Ms. Lawson -- forgive me. Was           11   with the signing of this document, correct?
12      Ms.       already there?                          12        A. I don't want to speculate on what
13         A. I knocked on the door.                      13   was said. I don't remember exactly.
14         Q. Okay. And you went in, or did               14        Q. So you don't remember.
15      someone answer the door?                          15           Let me show you what I will ask to
16         A. Yes.                                        16   you to mark as             Exhibit 1.
17         Q. Who answered the door?                      17           (Lawson Exhibit 1, Confidentiality
18         A. Jennifer Powers.                            18        Agreement and Release, Bates Nos.
19         Q. So you hadn't met her before?               19        HR000049 and HR000050, marked for
20         A. No.                                         20        identification, this date.)
21         Q. This is the first time?                     21           MR. GROSSMAN: I would just ask you
22         A. Correct.                                    22        to mark this Lawson Exhibit 1, just to
23         Q. Was anyone else present?                    23        keep it consistent.
24         A.      .                                      24           MR. ROSENBERG: Fair enough.
25         Q. Ms.        . Anybody else present?          25        Lawson Exhibit 1.
                                                Page 71                                                 Page 73
 1                      /Lawson                            1                    /Lawson
 2          A. Not that I can remember.                    2       Q. Please take a moment to look at
 3          Q. Approximately what time was it that         3   Lawson Exhibit 1 and tell me if you recognize
 4      you arrived?                                       4   it.
 5          A. I don't know.                               5          Do you recognize it?
 6          Q. And what happened after you arrived         6       A. I don't remember.
 7      at the penthouse?                                  7       Q. Do you -- I'm not quite sure if I
 8          A. We were greeted by Jennifer Powers.         8   understand, "I don't remember."
 9          Q. And what happened next? What did            9          Do you recognize this or not?
10      she say at that time and what did you say?        10       A. I don't, I don't recognize it.
11          A. We were given forms.                       11   Obviously just all the way down, but --
12          Q. And what did you do with them?             12       Q. When you say, "Obviously just all
13          A. Signed them.                               13   the way down," just so the record is clear,
14          Q. Did you have any discussion about          14   there are initials running down the left-hand
15      them?                                             15   side of the page. Are those, did you write
16          A. I believe there was. I can't               16   those initials, does that appear to be your
17      recall.                                           17   handwriting?
18          Q. You don't remember what was said           18       A. I scribbled those, yes.
19      about them?                                       19       Q. You think you did, okay, fine.
20          A. Uh-uh.                                     20          And on the back page it's signed
21          Q. She gave it to you and you signed          21   "               "
22      the form.                                         22          Does that appear to be your
23              Did you read it before signing it?        23   signature?
24          A. No.                                        24       A. It appears to be.
25          Q. Was anyone else present other than         25       Q. Okay. And what about the date

                                                                                 19 (Pages 70 to 73)
                               TransPerfect Legal Solutions
                           212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-06404-BMC-SMG Document 245-5 Filed 02/21/19 Page 13 of 28 PageID #:
                                        8529
              CONFIDENTIAL INFORMATION GOVERNED BY PROTECTIVE ORDER
                                                       Page 74                                                    Page 76
 1                       /Lawson                                  1                    /Lawson
 2      that's written in, do you think you wrote                 2       record at 12:27 p.m. This begins disk 2
 3      that date?                                                3       of the deposition of Hillary Lawson.
 4          A. Yeah.                                              4       Q. Ms. Lawson, we just discussed your
 5          Q. Does that look like your                           5   signing of the NDA in the penthouse.
 6      handwriting there?                                        6           After you signed the NDA, what
 7          A. Yeah.                                              7   happened next?
 8          Q. And does that say, 8/22/16?                        8       A. We went to the             .
 9          A. Yeah, I would think.                               9       Q. Did you have anything to drink?
10          Q. Does that appear to be 8/22/16?                   10   Before you went to the              did you have
11          A. Yeah, it looks like a 2 or an 8.                  11   a drink at the penthouse?
12          Q. But you recall you wrote the date                 12       A. I don't remember.
13      that you were in New York and the date that              13       Q. Do you recall any discussion with
14      you signed it, correct?                                  14   Ms. Powers or Ms.           in the penthouse?
15          A. If that was the date.                             15       A. I don't want to speculate. I don't
16          Q. Now, before you signed it, did you                16   remember exactly.
17      have any conversation with Ms.          about            17       Q. And you testified then that you, so
18      it?                                                      18   at some point you left the penthouse and went
19          A. No.                                               19   to the          ?
20          Q. She signed it. Did she sign hers                  20       A. Yes.
21      at the same time you signed yours?                       21       Q. Approximately how long were you in
22          A. I don't recall.                                   22   the penthouse before, before you went to the
23          Q. Did you say, wait, I want more time               23            ?
24      to review this?                                          24       A. I don't remember.
25          A. No.                                               25       Q. Can you approximate?
                                                       Page 75                                                    Page 77
 1                      Lawson                                    1                   /Lawson
 2            Q. You just received it and you signed              2       A. I can't.
 3      it?                                                       3       Q. How did you get to the          ?
 4         A. Yeah.                                               4       A. I believe we walked.
 5         Q. And after you signed this document,                 5       Q. Did Ms. Powers walk with you, or
 6      or at any time when you signed the document,              6   was it just you and Ms.        ?
 7      did you note that it stated in the second                 7       A. I don't remember.
 8      paragraph, "I have voluntarily agreed to                  8       Q. Had you ever been to the
 9      engage in sexual activity with (Rubin),                   9   before?
10      including Sadomasochistic (SM) activity that             10       A. No.
11      can be hazardous and on occasion cause injury            11       Q. And what did you do when you got
12      to my person."                                           12   there?
13             Do you see that?                                  13       A. We went to the           .
14         A. I see that's what's written here.                  14       Q. What happened when you got to
15         Q. Did you read that at the time?                     15   the -- when you say "we," it's you and Ms.
16         A. I did not.                                         16          ?
17         Q. Okay.                                              17       A. Yes.
18             MR. ROSENBERG: We have two minutes                18       Q. And what happened when you got to
19         to the end. Why don't we just end this.               19   the         ?
20             THE VIDEOGRAPHER: We're going off                 20       A. We were seated.
21         the record at 12:10 p.m. This concludes               21       Q. And what happened next?
22         tape 1 of the videotape deposition of                 22       A. We met Howard.
23         Ms. Hillary Lawson.                                   23       Q. So you met him at the
24             (A brief recess was taken.)                       24            ?
25             THE VIDEOGRAPHER: We are on the                   25       A. Correct.

                                                                                         20 (Pages 74 to 77)
                                  TransPerfect Legal Solutions
                              212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-06404-BMC-SMG Document 245-5 Filed 02/21/19 Page 14 of 28 PageID #:
                                        8530
           CONFIDENTIAL INFORMATION GOVERNED BY PROTECTIVE ORDER
                                             Page 78                                                  Page 80
 1                     /Lawson                          1                   /Lawson
 2         Q. And what happened when you met Mr.        2      Q. And did you do that?
 3      Rubin?                                          3      A. Yes.
 4         A. We sat down at a table.                   4      Q. And what did you change into?
 5         Q. Did you have a discussion, did you        5      A. Black outfits.
 6      have dinner, did you have drinks? Can you       6      Q. Had you brought those black outfits
 7      please describe what happened next?             7   with you?
 8         A. Drinks were ordered.                      8      A. We were told to.
 9         Q. Did anyone force you to drink?            9      Q. When were you told to?
10         A. No.                                      10      A. I don't remember.
11         Q. You chose to drink, correct?             11      Q. You don't remember when you were
12         A. We had drinks ordered for us.            12   told to bring black outfits?
13         Q. And you had the drinks, correct?         13      A. I can't give a date.
14         A. Correct.                                 14      Q. But your recollection now is you
15         Q. And then you ate dinner?                 15   were told to bring black outfits, and so you
16         A. I don't, I don't recall.                 16   did so, correct?
17         Q. What did you discuss with Mr.            17      A.        brought the outfits, correct.
18      Rubin?                                         18      Q. So you didn't bring an outfit,
19         A. I don't remember what exactly was        19   did?
20      discussed.                                     20      A.        brought them.
21         Q. Do you remember anything about what      21      Q. She brought them for both of you?
22      you discussed with him at that time?           22      A. Yes.
23         A. I don't want to guess.                   23      Q. And when you say black outfits,
24         Q. I take it that means, without            24   were these lingerie?
25      guessing, do you have any recollection of      25      A. No.
                                             Page 79                                                  Page 81
 1                     /Lawson                          1                   /Lawson
 2      what was discussed at that dinner?              2       Q. Describe, please, the outfits.
 3         A. I don't know.                             3       A. Black leather.
 4         Q. How long was the dinner?                  4       Q. I'm sorry?
 5         A. I don't know.                             5       A. Black leather.
 6         Q. Did there come a time that you went       6       Q. Black leather. And black leather,
 7      back to the penthouse?                          7   could you please give more description? Was
 8         A. Yes.                                      8   it a black leather dress, a black leather
 9         Q. And when did -- and did you and Ms.       9   brassiere, black leather boots? What was it?
10             and Mr. Rubin go together to the        10       A. It was not any of those.
11      penthouse?                                     11       Q. Okay, so what was it, ma'am?
12         A. Yes.                                     12       A. Just describe it to you?
13         Q. And can you tell me what happened        13       Q. Please.
14      when you arrived at the penthouse?             14       A. A black leather here, black leather
15         A. We went up to the penthouse. We          15   here, black leather here. One piece, I would
16      went up to the penthouse.                      16   say.
17         Q. And what did you do there?               17       Q. One piece?
18         A. We went inside.                          18       A. Sure.
19            MR. MCDONALD: Keep your voice up,        19       Q. And it just covered your breasts
20         please.                                     20   and your midsection?
21         Q. And what did you do after you went       21       A. It covered us like a one-piece.
22      inside?                                        22       Q. A one-piece.
23         A. We went inside.                          23       A. With holes.
24         Q. And then what happened?                  24       Q. And was that something that you'd,
25         A. We were told to go change.               25   had you worn similar outfits before?

                                                                               21 (Pages 78 to 81)
                              TransPerfect Legal Solutions
                          212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-06404-BMC-SMG Document 245-5 Filed 02/21/19 Page 15 of 28 PageID #:
                                        8531
           CONFIDENTIAL INFORMATION GOVERNED BY PROTECTIVE ORDER
                                                 Page 82                                                  Page 84
 1                       /Lawson                            1                    Lawson
 2          A. I don't remember.                            2      Q. Did you and he and Ms.
 3          Q. In any of the fetish sessions that           3   discuss anything while you were smoking?
 4      you've had before, had you ever worn that           4      A. I don't recall what was discussed.
 5      outfit?                                             5      Q. How long did you and Ms.
 6          A. No.                                          6   smoke for?
 7          Q. No?                                          7      A. Don't know an approximate time.
 8          A. No.                                          8          MR. MCDONALD: Can you please keep
 9          Q. Had you ever worn, in any of the             9      your voice up?
10      sessions you had before, had you ever worn an      10          MR. ROSENBERG: Counsel, there's
11      outfit similar to that one?                        11      two seats at the table, and you're
12          A. I don't remember.                           12      sitting by the door on the outside of
13          Q. So you got into black leather               13      the room. If you'd like, you can sit at
14      outfits. And I take it, was that the only          14      the table, and you can maybe hear
15      thing you were wearing, just the black             15      better.
16      leather outfit, nothing else?                      16          MR. MCDONALD: Where are the seats?
17          A. I don't remember.                           17          THE WITNESS: You can sit right
18          Q. You weren't wearing anything on top         18      here, I don't mind. If you want to.
19      of it, or you weren't wearing -- do you            19          MR. MCDONALD: Just keep your voice
20      recall your shoes or any other aspect of           20      up, please.
21      clothing you were wearing?                         21          THE WITNESS: Well, if you can't
22          A. I don't remember that.                      22      hear, you're welcome to sit next to me.
23          Q. And did you and Ms.            have         23          MR. MCDONALD: Why don't you keep
24      identical outfits?                                 24      your voice up.
25          A. I don't remember if they were               25      Q. Ms.          [sic] -- Ms.       ,
                                                 Page 83                                                  Page 85
 1                      /Lawson                             1                    Lawson
 2      identical.                                          2   after you and Ms.         finished your
 3         Q. Were they similar?                            3   cigarettes, what happened next?
 4         A. Sure.                                         4       A. Everything -- it's kind of blurry,
 5         Q. What happened after you changed               5   to be honest.
 6      into this clothing?                                 6       Q. Everything is blurry. So you don't
 7         A. We were given a drink.                        7   remember what happened next?
 8         Q. And did you have the drink?                   8       A. Parts.
 9         A. Yes.                                          9       Q. Okay. One question about the black
10         Q. And what happened after you had the          10   leather outfit: Did it cover your buttocks?
11      drink?                                             11       A. I don't know.
12         A.         wanted to smoke.                     12       Q. You don't know? You were wearing
13         Q. And what happened?                           13   it.
14         A. She smoked.                                  14       A. I don't remember.
15         Q. What did you do while she was                15       Q. You don't remember. I wasn't clear
16      smoking?                                           16   from the way you were describing it. Did it
17         A. I smoked with her.                           17   cover your vagina as well?
18         Q. Okay. Where did you smoke?                   18       A. Yes.
19         A. By a window.                                 19       Q. It did?
20         Q. And was that -- were you both                20       A. Yes, it did.
21      smoking cigarettes?                                21       Q. Okay. So -- I'm sorry, you said
22         A. Correct.                                     22   that after you finished the, your cigarette,
23         Q. And what was Mr. Rubin doing while           23   things became blurry, you don't remember
24      you were smoking cigarettes?                       24   things. Tell me what you do remember.
25         A. Sitting on the couch.                        25       A. I was asked to sit on the couch.

                                                                                  22 (Pages 82 to 85)
                               TransPerfect Legal Solutions
                           212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-06404-BMC-SMG Document 245-5 Filed 02/21/19 Page 16 of 28 PageID #:
                                        8532
           CONFIDENTIAL INFORMATION GOVERNED BY PROTECTIVE ORDER
                                                 Page 86                                                  Page 88
 1                      Lawson                              1                 /Lawson
 2        Q.    And then what happened?                     2      Q. Okay. Do you remember anything
 3        A.                       .                        3   else?
 4        Q.    Were you paid money at some point,          4      A. I remember          head being
 5      Ms.         ?                                       5   punched, back of her head.
 6        A.    At that point?                              6      Q. Do you remember anything else
 7        Q.    Yes.                                        7   happening to you?
 8        A.    Not at that point.                          8      A. I was told to hit her. And that
 9        Q.    Not at that point.                          9
10             There came a time when you were             10                         .
11      paid, correct?                                     11      Q. And what else do you remember
12         A. There came a time.                           12   happening?
13         Q. In that night that you were paid,            13      A. I hit my, I hit my leg, so it would
14      correct?                                           14   sound like I hit her.
15         A. Yes.                                         15      Q. So you didn't actually hit her; is
16         Q. And when were you paid the cash,             16   that correct?
17      the money?                                         17      A. Uh-huh.
18         A. At the end.                                  18      Q. And what else happened that night?
19         Q. Why don't you tell me what happened          19   Do you remember anything else that happened
20      after you were                    .                20   that night?
21         A. I remember saying that, not to,              21      A. He noticed that I didn't hit her,
22                           .                             22   so I got           for that.
23         Q. And what happened next?                      23      Q. Where did you get              ?
24         A.                   .                          24      A. My         .
25         Q. And then did there come a time               25      Q. Do you remember anything else that
                                                 Page 87                                                  Page 89
 1                      /Lawson                             1                   Lawson
 2      that -- describe everything that happened           2   happened that night?
 3      that night and all of your interaction with,        3      A. No.
 4      that you recall with Mr. Rubin and                  4      Q. Nothing else?
 5      Ms.        .                                        5      A. I don't know. I don't remember.
 6          A. Can you ask that different, can you          6      Q. Now, how long did this episode with
 7      just step by step, please.                          7   Mr. Rubin and Ms.          last?
 8          Q. No, ma'am, I just want you to tell           8      A. I don't remember.
 9      me what happened that night, after Mr. Rubin        9      Q. You recall that there came a time
10      hit you in the face.                               10   that you were paid $5,000, correct?
11          A. We were brought into a room.                11      A. I recall money being thrown at us.
12          Q. Continue.                                   12      Q. Do you remember how much it was?
13             MR. GROSSMAN: Objection. That's             13      A. I don't know.
14          not a question.                                14      Q. Isn't it a fact, ma'am, that it was
15          Q. Can you please continue?                    15   $5,000?
16             Do you remember anything else that          16      A. Yes.
17      happened?                                          17      Q. Yes, it was. Okay.
18          A. After we were brought into the              18          And do you remember -- did there
19      room?                                              19   come a time that Mr. Rubin left?
20          Q. Yes.                                        20      A. Yes.
21          A. I remember seeing red walls.                21      Q. How long -- and do you remember
22          Q. Do you remember anything else?              22   what time he left?
23          A. I remember my feet were tied.               23      A. No.
24          Q. Your feet were tied?                        24      Q. Your complaint alleges that the
25          A. Uh-huh.                                     25   episode between, among you, Ms.           and

                                                                                   23 (Pages 86 to 89)
                               TransPerfect Legal Solutions
                           212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-06404-BMC-SMG Document 245-5 Filed 02/21/19 Page 17 of 28 PageID #:
                                        8533
           CONFIDENTIAL INFORMATION GOVERNED BY PROTECTIVE ORDER
                                                Page 90                                               Page 92
 1                      /Lawson                            1                    Lawson
 2      Mr. Rubin lasted approximately one hour.           2   remained in the apartment; is that correct?
 3      Does that sound about right?                       3      A. We stayed at the apartment.
 4         A. I don't remember.                            4      Q. You stayed there for the night, did
 5         Q. Okay. He paid you before he left,            5   you not?
 6      did he not?                                        6      A. Yes. Yes.
 7         A. The money was thrown at us, yes.             7      Q. You understood that Mr. Rubin could
 8         Q. You were able to collect the money           8   come back at any time, didn't you?
 9      and he left, correct?                              9         MR. GROSSMAN: Objection, calls for
10         A. Obviously.                                  10      speculation.
11         Q. And then you and Ms.             were       11         But answer if you can.
12      present in the, in the hotel room -- excuse       12         MR. ROSENBERG: No, it was about
13      me, in the penthouse; is that correct, after      13      her understanding.
14      the money was paid to you?                        14      A. I don't know.
15         A. Yes.                                        15      Q. You don't know?
16         Q. And you were alone in the                   16         The complaint alleges that Lawson
17      penthouse, just you and she, correct?             17   and Hallman, who had nowhere else to go,
18            MR. GROSSMAN: Objection, calls for          18   stayed in the penthouse for the night.
19         speculation.                                   19         Does that sound accurate to you,
20            But answer, if you know.                    20   you had nowhere else to go at that point?
21         A. I don't know. I don't know.                 21      A. Does what you're reading sound
22         Q. You don't know?                             22   accurate, is that what you're asking me?
23         A. I don't know.                               23      Q. Yes.
24         Q. So there might have been --                 24      A. If that's what it's saying on that
25         A. Who knows?                                  25   paper. I don't know if that's accurate.
                                                Page 91                                               Page 93
 1                      /Lawson                            1                /Lawson
 2          Q. But Mr. Rubin was gone, correct?            2
 3          A. Yeah. Yes.                                  3
 4          Q. And what did you do after Mr. Rubin         4
 5      left?                                              5
 6          A. I don't know.                               6
 7          Q. I'm sorry?                                  7
 8          A. I don't know.                               8
 9          Q. Did you call anyone at that point?          9
10          A. I don't know.                              10
11          Q. You don't know?                            11
12          A. No, I don't know.                          12
13          Q. Did you call the police?                   13
14          A. No.                                        14
15          Q. Did you call anyone that you knew,         15
16      to say what had happened to you?                  16
17          A. I don't recall.                            17
18          Q. Did you send any text messages to          18
19      anyone to say what had happened to you?           19
20          A. I don't, I don't remember. I, I            20
21      was out of my mind.                               21
22          Q. Did you call any friend of yours to        22
23      tell you what had happened to you?                23
24          A. I don't remember.                          24
25          Q. And what did you -- and you                25

                                                                                24 (Pages 90 to 93)
                               TransPerfect Legal Solutions
                           212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-06404-BMC-SMG Document 245-5 Filed 02/21/19 Page 18 of 28 PageID #:
                                        8534
           CONFIDENTIAL INFORMATION GOVERNED BY PROTECTIVE ORDER
                                                Page 94                         Page 96
 1                      /Lawson                            1   /Lawson
 2             Do you recall leaving the next day,         2
 3      Ms.         ?                                      3
 4          A. Yes.                                        4
 5          Q. And what time did you leave the             5
 6      next day?                                          6
 7          A. I don't remember.                           7
 8          Q. How did you -- where did you go the         8
 9      next day?                                          9
10          A. To the airport.                            10
11          Q. And then did you fly home?                 11
12          A. Yes.                                       12
13          Q. Let me show you what's been marked         13
14      as Hallman Exhibit 17. Do you recognize           14
15      Hallman Exhibit 17? Do you recognize this?        15
16          A. Yes, I recognize this photo.               16
17          Q. And what do you recognize it as?           17
18          A. It's a photo of                            18
19          Q. And where is the photo?                    19
20          A. New York.                                  20
21          Q. Where in New York?                         21
22          A. It says                         on         22
23      this document.                                    23
24          Q. Do you recognize this is a picture         24
25      that was taken of you at the         on the       25
                                                Page 95                         Page 97
 1                    /Lawson                              1   /Lawson
 2                                                         2
 3                                                         3
 4                                                         4
 5                                                         5
 6                                                         6
 7                                                         7
 8                                                         8
 9                                                         9
10                                                        10
11                                                        11
12                                                        12
13                                                        13
14                                                        14
15                                                        15
16                                                        16
17                                                        17
18                                                        18
19                                                        19
20                                                        20
21                                                        21
22                                                        22
23                                                        23
24                                                        24
25                                                        25

                                                                  25 (Pages 94 to 97)
                               TransPerfect Legal Solutions
                           212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-06404-BMC-SMG Document 245-5 Filed 02/21/19 Page 19 of 28 PageID #:
                                        8535
           CONFIDENTIAL INFORMATION GOVERNED BY PROTECTIVE ORDER
                                    Page 126                                               Page 128
 1                /Lawson                       1                 /Lawson
 2                                              2
 3                                              3
 4                                              4
 5                                              5
 6                                              6
 7                                              7
 8                                              8
 9                                              9
10                                             10
11                                             11
12                                             12
13                                             13
14                                             14
15                                             15
16                                             16
17                                             17
18                                             18
19                                             19
20                                             20
21                                             21
22                                             22
23                                             23
24                                             24
25                                             25
                                    Page 127                                               Page 129
 1                /Lawson                       1                  /Lawson
 2                                              2   bruised or not bruised; is that correct?
 3                                              3      A. Can you rephrase that?
 4                                              4      Q. The fact that you were wearing
 5                                              5   spray paint would not tell us whether you
 6                                              6   were bruised or not bruised; is that correct?
 7                                              7      A. I don't understand.
 8                                              8      Q. Were you able to wear spray paint
 9                                              9   even though this was in a pool? Can you wear
10                                             10   spray paint even in the water?
11                                             11      A. Yeah.
12                                             12      Q. It stays on?
13                                             13      A. Sure.
14                                             14      Q. Did there come a time that you met
15                                             15   Mr. Rubin again?
16                                             16      A. Yes.
17                                             17      Q. And how did you come to meet him?
18                                             18   To see him again?
19                                             19      A. In New York.
20                                             20      Q. And how did it come about that you
21                                             21   met him then?
22                                             22         Did you contact him?
23                                             23      A. I don't remember how. I don't
24                                             24   remember.
25                                             25      Q. But in some fashion, you and he

                                                                  33 (Pages 126 to 129)
                          TransPerfect Legal Solutions
                      212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-06404-BMC-SMG Document 245-5 Filed 02/21/19 Page 20 of 28 PageID #:
                                        8536
           CONFIDENTIAL INFORMATION GOVERNED BY PROTECTIVE ORDER
                                                Page 130                                                   Page 132
 1                      /Lawson                             1                   /Lawson
 2      were connected again?                               2      A.   I don't remember.
 3          A. Correct.                                     3      Q.   You don't remember if that's the
 4          Q. And was that -- did you connect              4   case?
 5      through text message, through e-mail, through       5      A.   I don't remember.
 6      phone; how?                                         6      Q.   I think you testified earlier --
 7          A. I don't remember.                            7          THE WITNESS: Oh, I'm sorry.
 8          Q. Your complaint alleges that you and          8      Q. I think you testified earlier that
 9      he met again in December of 2016.                   9   any e-mails you would have had with Mr.
10             Does that sound like the right time         10   Powers would be on your phone; is that right?
11      that you met?                                      11      A. I would think so, yes.
12          A. I don't know. I don't remember the          12      Q. And any WhatsApp messages you would
13      exact date.                                        13   have had with her or Mr. Rubin would have
14          Q. Your complaint alleges that you             14   been on your phone, correct?
15      found yourself in a tough financial situation      15      A. Yes.
16      at about that time. Is that correct, were          16          MR. ROSENBERG: Counsel, once
17      you in a tough financial situation when you        17      again, there are no WhatsApp
18      were meeting him the second time?                  18      communications reflecting this and no
19          A. I could have been. I don't                  19      e-mails reflecting this in your
20      remember.                                          20      production. Can you explain how that's
21          Q. You don't remember.                         21      so?
22             Did you keep in touch, after your           22          MR. GROSSMAN: This isn't my
23      first meeting with Mr. Rubin, did you keep in      23      deposition, counsel. You can continue,
24      touch with Mr. Rubin and Ms. Powers via            24      or if you want to end it, end it.
25      WhatsApp?                                          25          MR. ROSENBERG: Counsel, there have
                                                Page 131                                                   Page 133
 1                      /Lawson                             1                   Lawson
 2          A. I don't remember.                            2      been so many deficiencies in your
 3          Q. Referring to the complaint, the              3      document production. This will
 4      second amended complaint, paragraph 445. I          4      obviously impact the deposition and will
 5      believe you have that.                              5      require us to keep it open.
 6             Paragraph 445 states, "In late               6         MR. SCHMIDT: Your position is
 7      December, Lawson found herself in a tough           7      noted, counsel.
 8      financial situation. Because Rubin and              8      Q. Do you recall that you agreed to
 9      Powers had kept in touch via WhatsApp, they         9   come and see Mr. Rubin again, in exchange for
10      were aware of this and again convinced Lawson      10   $5,000, in December of 2016?
11      to travel to New York on her own, offering         11      A. I did go to see him again.
12      her $5,000 compensation for her time and           12      Q. Isn't it a fact, Ms.       , that
13      assuring her that her safety would not be          13   you did not fly to see him from Florida, that
14      threatened."                                       14   you were already in New York when you went to
15             Does this refresh your recollection         15   see him the second time?
16      about the circumstances under which you met        16      A. I don't, I don't remember.
17      Mr. Rubin a second time?                           17      Q. Isn't it correct that you were in
18          A. I can't remember.                           18   New York, and you contacted him to see if you
19          Q. So you can't say whether this is            19   could come and see him again?
20      accurate or inaccurate; is that correct?           20      A. I don't remember.
21          A. I cannot remember.                          21      Q. Is it correct that you arranged to
22          Q. The next paragraph states that              22   meet with Mr. Rubin at the            for lunch
23      "Powers again purchased Lawson's plane             23   and drinks?
24      tickets and transmitted the flight records to      24      A. I don't remember.
25      Lawson via e-mail."                                25      Q. You don't remember that.

                                                                               34 (Pages 130 to 133)
                                TransPerfect Legal Solutions
                            212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-06404-BMC-SMG Document 245-5 Filed 02/21/19 Page 21 of 28 PageID #:
                                        8537
           CONFIDENTIAL INFORMATION GOVERNED BY PROTECTIVE ORDER
                                                 Page 134                                                Page 136
 1                       Lawson                              1                   Lawson
 2         A. The             doesn't sound familiar         2   both Powers and Rubin appeared to treat her."
 3      to me for that, so I don't remember.                 3           Can you please describe how Powers
 4         Q. When you say it doesn't sound                  4   and Rubin had treated you kindly?
 5      familiar to you for that, you see, of course,        5       A. I don't remember.
 6      that paragraph 447, it states, "This time            6       Q. You don't remember.
 7      Rubin requested to meet Lawson at the                7       A. Uh-uh.
 8      for lunch and drinks."                               8       Q. Do you recall anything about your
 9         A. I don't remember.                              9   lunch with Mr. Rubin on the second occasion
10         Q. You don't remember if that                    10   you met with him?
11      happened?                                           11       A. He was nice.
12         A. I don't remember.                             12       Q. Do you remember anything else?
13             We did meet for lunch. I don't               13       A. We ordered drinks.
14      remember where. I don't remember. I don't           14       Q. Do you remember anything else about
15      remember.                                           15   your meeting with him?
16         Q. And you say that "Lawson's worries            16       A. Meeting where?
17      were initially assuaged due to the time of          17       Q. On this second occasion, your lunch
18      day and because of how kind both Powers and         18   with him.
19      Rubin appeared to treat her."                       19       A. We had drinks.
20             Do you see that?                             20       Q. And just -- Mr. Rubin had been nice
21         A. Yes.                                          21   at the                , too, hadn't he, the
22         Q. How were your worries assuaged on             22   first time you met him?
23      account of the time of day?                         23       A. The                  l?
24         A. I don't remember.                             24       Q. When you had him at the
25         Q. Did you ever indicate to anyone               25   restaurant or hotel, he had been perfectly
                                                 Page 135                                                Page 137
 1                      /Lawson                              1                    /Lawson
 2      that you had no worries about seeing Mr.             2   nice the first time, correct?
 3      Rubin, because of the time of day that he was        3      A. The                   , it was fine.
 4      seeing you?                                          4      Q. Okay.
 5          A. I don't remember what I said.                 5      A. It was --
 6          Q. And when you say, you also say here           6      Q. When you came back to, when you met
 7      that your "worries were assuaged because of          7   with Mr. Rubin, there came a time, then, that
 8      how kind both Powers and Rubin appeared to           8   you went back to the penthouse with him,
 9      treat her."                                          9   correct?
10             Can you explain what you're                  10      A. Which time?
11      referring to there?                                 11      Q. The second time.
12          A. I don't.                                     12      A. Yeah.
13          Q. You don't know what's being                  13      Q. And you knew at that time that you
14      referred to there?                                  14   would be paid $5,000 for your session with
15          A. Say that again?                              15   him, correct?
16          Q. What's being referred to in that             16      A. I was -- I don't remember exactly
17      paragraph?                                          17   the amount that we said at first.
18          A. Which paragraph?                             18      Q. You don't remember that it was
19          Q. Paragraph 447, which I just read.            19   $5,000?
20      Let me read it again, so we're clear.               20      A. It could be.
21          A. Okay.                                        21      Q. But you don't remember?
22          Q. "This time, Rubin requested to meet          22      A. It could be. It was the same as
23      Lawson at the           for lunch and drinks.       23   before.
24      Lawson's worries were initially assuaged due        24      Q. Okay. And when you were on your
25      to the time of day and because of how kind          25   way, when you agreed to meet with Mr. Rubin

                                                                                35 (Pages 134 to 137)
                                TransPerfect Legal Solutions
                            212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-06404-BMC-SMG Document 245-5 Filed 02/21/19 Page 22 of 28 PageID #:
                                        8538
           CONFIDENTIAL INFORMATION GOVERNED BY PROTECTIVE ORDER
                                                 Page 138                                               Page 140
 1                       /Lawson                             1                   /Lawson
 2      and to go to the penthouse with him, did you         2     A.    I don't remember.
 3      have an expectation of what would happen?            3     Q.    Then what happened?
 4         A. I don't know.                                  4     A.    Then we went back to the penthouse.
 5         Q. Well, you'd had an occasion with               5     Q.    Then what happened?
 6      him earlier, correct, that you testified             6          MR. ROSENBERG: Withdrawn.
 7      about, correct?                                      7       Q. Was anyone else present?
 8         A. Right.                                         8       A. No.
 9         Q. And did you have a discussion about            9       Q. What time was it when you went back
10      that with him?                                      10   to the penthouse?
11         A. I don't remember.                             11       A. I don't know.
12         Q. Did you say, in words or substance,           12       Q. What happened next?
13      I don't want to do this or I don't want to do       13       A. He mixed drinks for us.
14      that, or let's do this or let's do that?            14       Q. And what happened next?
15         A. I don't remember what I said.                 15       A. He pulled out his laptop.
16         Q. Did you understand that you would             16       Q. And then what happened? He pulled
17      end up having sex with him on the second            17   out his laptop, and what did you do?
18      occasion?                                           18       A. Watched him.
19         A. No.                                           19       Q. Do what?
20         Q. You didn't understand that?                   20       A. Pull out his laptop.
21         A. No.                                           21       Q. Okay. What did he do on his
22         Q. Did you understand that you would             22   laptop?
23      be tied up on the second occasion?                  23       A. Went to an                    .
24         A. No.                                           24       Q. And what happened next?
25         Q. Did he indicate to you that you               25       A. He played a
                                                 Page 139                                               Page 141
 1                     /Lawson                               1                     Lawson
 2      would not be?                                        2        , that I recall.
 3         A. I don't remember what we said, what            3       Q. And did you watch the
 4      we discussed.                                        4                 with him?
 5         Q. And do you recall what you                     5       A. I had seen some of it, yes.
 6      expected?                                            6       Q. Was it anyone you knew in it, or
 7         A. No. I don't recall.                            7   was it you in it, or it was not you?
 8         Q. Would it be fair to say, Ms.       ,           8       A. I don't do        .
 9      that you expected much of the same behavior          9       Q. And was it anybody you knew in it?
10      that had happened the first time?                   10       A. No.
11         A. No. That would not be fair to say.            11       Q. And how long did you and he watch
12         Q. What basis did you have to expect             12   the                             ?
13      anything different, Ms.        ?                    13       A. I don't remember how long he had it
14         A. I don't remember why.                         14   on for.
15         Q. You don't remember why you had a              15       Q. And after you, when were watching
16      different expectation?                              16   it, what happened after you watched it?
17         A. I don't remember why.                         17       A. I was dragged into the red room.
18         Q. Okay. But you don't remember --               18       Q. You were dragged in, how?
19             MR. ROSENBERG: Well, withdrawn.              19       A. Dragged into the red room, pulled
20         Q. Can you describe, please, your                20   into the red room.
21      encounter with Mr. Rubin in December of 2016?       21       Q. How were you pulled in, by your
22         A. We met for lunch.                             22   hair, by your arm, do you remember?
23         Q. What happened next?                           23       A. I don't remember exactly how.
24         A. We ordered drinks.                            24       Q. And you went into the red room, and
25         Q. How many drinks did you have?                 25   what did you do there?

                                                                               36 (Pages 138 to 141)
                                TransPerfect Legal Solutions
                            212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-06404-BMC-SMG Document 245-5 Filed 02/21/19 Page 23 of 28 PageID #:
                                        8539
           CONFIDENTIAL INFORMATION GOVERNED BY PROTECTIVE ORDER
                                               Page 142                                                Page 144
 1                      /Lawson                            1                    /Lawson
 2          A. I was                                       2          We'll come back to that.
 3             .                                           3          And describe, please, what
 4          Q. And at this point did you say --            4   happened, when Mr. Rubin used this device on
 5      what did you say?                                  5   you and what happened for the rest of the
 6          A. I don't remember what exactly I             6   encounter between you and him.
 7      said.                                              7       A. What happened next?
 8          Q. Tell me anything you recall.                8       Q. Yes.
 9          A. I don't recall what I said.                 9       A. Can you repeat the one before?
10          Q. Okay. And what happened next?              10       Q. Well, after he came at you with
11          A. I was really out of it and I was           11   what you contend was a                  of the
12      hit. I don't know what I was doing.               12   kind you had seen in                 , what
13          Q. Did there come a time that Mr.             13   happened next?
14      Rubin had used a                                  14       A. It was used on my           .
15      that caused, that -- with you?                    15       Q. Okay. And it was
16          A. Yes.                                       16           , as alleged in the complaint?
17          Q. Okay. And describe what that was.          17       A. Yes.
18          A. It was                        .            18       Q. By the way, you said you'd seen it
19          Q. And how did you know it was a              19   in fetish conventions before, this device or
20                  ?                                     20   similar devices. Had you ever used it in any
21          A. I don't know. I just knew.                 21   of your fetish work?
22          Q. You don't know, you just knew.             22       A. Fuck, no.
23          A. I don't know. It was a                     23          I'm sorry. I've got to stop for a
24                            .                           24   second.
25          Q. Well, let me refer you, Ms.      ,         25          THE WITNESS: I need a break.
                                               Page 143                                                Page 145
 1                       /Lawson                           1                  /Lawson
 2      to paragraph 450 of your complaint.                2         THE VIDEOGRAPHER: We're going off
 3             Are you on paragraph 450?                   3      the record at 1:48 p.m. This completes
 4         A. No, I'm not.                                 4      disk 2 of the videotape deposition of
 5         Q. Please turn there.                           5      Hillary Lawson.
 6             And it says, "Rubin then came               6         (Lunch recess taken at 1:48 p.m.)
 7      towards Lawson with a large instrument,            7
 8      causing Lawson to fear imminent harm. Lawson       8
 9      was at first not certain what the device was,      9
10      but quickly realized that Rubin was holding       10
11      what appeared to be a cattle prod, which          11
12      Lawson knew was supposed to be used to shock      12
13      livestock."                                       13
14             My question is, how did you know           14
15      what this instrument, how did you come to the     15
16      belief that this instrument was supposed to       16
17      be used to                  ?                     17
18         A. Because I've seen them before.              18
19         Q. Where had you seen them?                    19
20         A.                                             20
21               .                                        21
22         Q. So you had seen these in the fetish         22
23      industry, you were familiar with them?            23
24         A. Conventions.                                24
25         Q. I see.                                      25

                                                                              37 (Pages 142 to 145)
                               TransPerfect Legal Solutions
                           212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-06404-BMC-SMG Document 245-5 Filed 02/21/19 Page 24 of 28 PageID #:
                                        8540
           CONFIDENTIAL INFORMATION GOVERNED BY PROTECTIVE ORDER
                                               Page 166                                                 Page 168
 1                      /Lawson                            1                   /Lawson
 2             Do you recall whether your                  2   page 62 and the top of page 63 to yourself,
 3      encounter with him was in the early                3   and ask if that refreshes your recollection.
 4      afternoon, middle afternoon or the evening?        4   I want to get the fullest recollection
 5          A. That statement you just said was            5   possible.
 6      false. I'm not going to answer that                6       A. 62?
 7      question. I read what you had on that paper.       7       Q. Page 62, yes. Paragraph 449
 8      I never said that, so.                             8   through to paragraph 458.
 9          Q. Okay.                                       9          Ma'am, my question to you is,
10          A. I don't remember what I had said,          10   again, does that refresh your recollection as
11      and I told you that.                              11   to anything that happened that day?
12          Q. Leaving that aside, do you remember        12       A. It's really hard to talk about.
13      approximately in the morning, afternoon,          13          Unfortunately, some of it, I don't
14      evening, when you were in the penthouse with      14   know.
15      Mr. Rubin on this second occasion?                15       Q. Ma'am, please tell me what you
16          A. I do not remember.                         16   recall now.
17          Q. Tell me everything you remember            17       A. Just being hit.
18      after Mr. Rubin inserted the cattle prod in       18       Q. I'm sorry, just being --
19      your vagina.                                      19       A. The beating in general.
20          A. I was crying. I remember crying.           20       Q. Do you remember anything else, any
21      I remember where my legs were hurting really      21   of the specifics mentioned in this complaint?
22      bad, my arming were hanging.                      22       A. I don't remember right now. I
23          Q. Do you remember anything else?             23   don't remember right now.
24          A. After that?                                24       Q. So you cannot tell me whether any
25          Q. Yes.                                       25   of the allegations, or which of the
                                               Page 167                                                 Page 169
 1                        /Lawson                          1                    /Lawson
 2           A. I was being called names. The word         2   allegations in paragraphs 449 through 457 --
 3      I hate the most, over and over.                    3       A. Yes, they're all true.
 4           Q. What word was that?                        4       Q. And you just told me -- so you do
 5           A. Cunt whore.                                5   remember them or you don't remember them?
 6           Q. Do you remember anything else?             6       A. I don't want to remember this. I
 7           A. It's all just a blur. Just it hurt         7   don't want to think about this. This is
 8      so fucking -- it hurt so bad. I'm sorry,           8   torture.
 9      it's hard to remember everything.                  9       Q. Ma'am, you brought this lawsuit,
10           Q. Is there anything you could look at       10   and I'm asking you. Ma'am, you brought this
11      or refer to that would help you recall better     11   lawsuit and I must ask, what do you remember
12      what happened that day?                           12   and what don't you remember.
13           A. Are you kidding me right now,             13          What do you remember of that
14      really? What kind of question is that?            14   encounter?
15              No, no, I don't remember. I don't         15       A. Which one? Pick one.
16      want -- no.                                       16       Q. No, ma'am, please tell me, what do
17              THE WITNESS: Can I have a tissue,         17   you remember in your own words of that
18           please.                                      18   encounter?
19           Q. Did you ever --                           19       A. I was         . I was       and I was
20              MR. ROSENBERG: Well, withdrawn.           20        . I had a cattle prod used on my, inside
21           Q. Let's take a look at the second           21   of my vagina. I would pay someone $5,000 not
22      amended complaint.                                22   to do that to my vagina, okay? Do you know
23              MR. ROSENBERG: If you could please        23   what that feels like?
24           put it before the witness.                   24          I've got to take a break. Go ahead
25           Q. I would ask you, please, to read          25   ask what you want to ask, but I need a break.

                                                                              43 (Pages 166 to 169)
                               TransPerfect Legal Solutions
                           212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-06404-BMC-SMG Document 245-5 Filed 02/21/19 Page 25 of 28 PageID #:
                                        8541
           CONFIDENTIAL INFORMATION GOVERNED BY PROTECTIVE ORDER
                                                Page 186                                                 Page 188
 1                    /Lawson                               1                  Lawson
 2                                                          2
 3                                                          3
 4                                                          4
 5                                                          5
 6                                                          6
 7                                                          7
 8                                                          8
 9                                                          9
10                                                         10
11                                                         11
12                                                         12
13                                                         13
14                                                         14
15                                                         15
16                                                         16
17                                                         17
18                                                         18
19                                                         19
20                                                         20
21                                                         21
22                                                         22
23                                                         23
24                                                         24
25                                                         25
                                                Page 187                                                 Page 189
 1                     e/Lawson                             1                   /Lawson
 2      capsulated.                                         2       Q. Were there jobs you lost?
 3          Q. Did you go to a doctor for the               3       A. Mentally, it's had a really hard
 4      capsulated left breast?                             4   toll on me for that. I'm not as confident as
 5          A. I did not.                                   5   I used to be, and like I just --
 6          Q. How did you know that your left              6       Q. After the woman giving you the
 7      breast is capsulated?                               7   facial told you you had a capsulated left
 8          A. I was getting a facial, and the              8   breast, did you go to see a doctor?
 9      girl that does my facials used to work for a        9       A. No. I already felt something was
10      plastic surgeon, and she noticed that there        10   wrong.
11      was -- she noticed some things and asked me        11       Q. Did you go to see a doctor for any
12      some questions and told me that that's what        12   harm to your vagina or vaginal area?
13      it was.                                            13       A. No.
14          Q. I see, okay. And when was that?             14       Q. Did you go to see a doctor for the
15          A. She used to work for a plastic              15   bruise under your right eye?
16      surgeon.                                           16       A. No.
17             I don't know exactly when.                  17       Q. Do you have any photographs of the
18          Q. Approximately when was that?                18   bruise under your right eye?
19          A. But I started noticing things, and          19       A. I had filler, I get filler under my
20      she noticed it.                                    20   eye and when I was hit, it caused like an
21          Q. How long after your encounter with          21   indentation, obviously, so. I don't need to
22      Mr. Rubin did you have this facial?                22   go to a doctor, I can see it.
23          A. I don't know. I don't want to               23       Q. And did the bruise heal under your
24      speculate. I don't know.                           24   right eye?
25          Q. And did you, have you treated the           25       A. Yes.

                                                                               48 (Pages 186 to 189)
                                TransPerfect Legal Solutions
                            212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-06404-BMC-SMG Document 245-5 Filed 02/21/19 Page 26 of 28 PageID #:
                                        8542
           CONFIDENTIAL INFORMATION GOVERNED BY PROTECTIVE ORDER
                                    Page 194                                                 Page 196
 1                /Lawson                       1                 /Lawson
 2                                              2
 3                                              3
 4                                              4
 5                                              5
 6                                              6
 7                                              7
 8                                              8
 9                                              9
10                                             10
11                                             11
12                                             12
13                                             13
14                                             14
15                                             15
16                                             16
17                                             17
18                                             18
19                                             19
20                                             20
21                                             21
22                                             22
23                                             23
24                                             24
25                                             25
                                    Page 195                                                 Page 197
 1                /Lawson                       1                   /Lawson
 2                                              2      Q. Do you recall any photo sheets you
 3                                              3   did in January 2017?
 4                                              4      A. No.
 5                                              5      Q. Do you recall that on or about
 6                                              6   January 16th, 2017 you took a trip to, for a
 7                                              7   week, to          ?
 8                                              8      A. What days?
 9                                              9      Q. On or about January 16, 2017, you
10                                             10   took a trip to        .
11                                             11      A. I don't know the dates that I went
12                                             12   there, but we did go to          .
13                                             13      Q. And when you said "we," it was you
14                                             14   and Mr.          ?
15                                             15      A. And others.
16                                             16      Q. And others?
17                                             17      A. Yes.
18                                             18      Q. So is it fair to say that if you
19                                             19   went in January, you were not injured, and
20                                             20   that didn't incapacitate you in any way in
21                                             21   going on a trip, correct?
22                                             22      A. I don't -- I don't know.
23                                             23      Q. You don't know?
24                                             24          How were you incapacitated?
25                                             25      A. I didn't say I was incapacitated.

                                                                   50 (Pages 194 to 197)
                          TransPerfect Legal Solutions
                      212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-06404-BMC-SMG Document 245-5 Filed 02/21/19 Page 27 of 28 PageID #:
                                        8543
           CONFIDENTIAL INFORMATION GOVERNED BY PROTECTIVE ORDER
                                    Page 198                                                    Page 200
 1                /Lawson                       1                    Lawson
 2                                              2      A. I had issues sleeping.
 3                                              3      Q. Anything else?
 4                                              4      A.            . I was diagnosed with
 5                                              5          .
 6                                              6      Q. You were diagnosed with              ?
 7                                              7      A. Uh-huh.
 8                                              8      Q. Okay. Anything else?
 9                                              9      A. That's what I can remember at the
10                                             10   moment. That's --
11                                             11      Q. That's it. Okay.
12                                             12          Who diagnosed you with           ?
13                                             13      A. Dr.           .
14                                             14      Q. And when did you see Dr.               ?
15                                             15      A. I don't remember the date.
16                                             16      Q. When did he diagnose you with              ?
17                                             17      A. It was                              . I
18                                             18   don't remember the date.
19                                             19      Q. Isn't it a fact that you did not --
20                                             20          (Discussion off the record.)
21                                             21      Q. Isn't it correct that you first saw
22                                             22   Dr.         in June of 2017?
23                                             23      A. I don't know. I don't know when I
24                                             24   saw him.
25                                             25      Q. Is it correct that you have had
                                    Page 199                                                    Page 201
 1                /Lawson                       1                   /Lawson
 2                                              2
 3                                              3
 4                                              4
 5                                              5
 6                                              6
 7                                              7
 8                                              8
 9                                              9
10                                             10
11                                             11
12                                             12
13                                             13
14                                             14
15                                             15
16                                             16
17                                             17
18                                             18
19                                             19
20                                             20
21                                             21
22                                             22
23                                             23
24                                             24
25                                             25

                                                                    51 (Pages 198 to 201)
                          TransPerfect Legal Solutions
                      212-400-8845 - Depo@TransPerfect.com
     Case 1:17-cv-06404-BMC-SMG Document 245-5 Filed 02/21/19 Page 28 of 28 PageID #:
                                        8544
           CONFIDENTIAL INFORMATION GOVERNED BY PROTECTIVE ORDER
                                             Page 338                          Page 340
 1                    Lawson                             1   /Lawson
 2                                                       2
 3                                                       3
 4                                                       4
 5                                                       5
 6                                                       6
 7                                                       7
 8                                                       8
 9                                                       9
10                                                      10
11                                                      11
12                                                      12
13                                                      13
14                                                      14
15                                                      15
16                                                      16
17                                                      17
18                                                      18
19                                                      19
20                                                      20
21                                                      21
22                                                      22
23                                                      23
24                                                      24
25                                                      25
                                             Page 339                          Page 341
 1                       Lawson                          1     awson
 2      communications with Ms. Powers in that time      2
 3      period?                                          3
 4         A. I don't remember any                       4
 5      communications.                                  5
 6         Q. Now, do you remember Ms. Powers            6
 7      sending you money via PayPal?                    7
 8         A. I don't remember her sending me            8
 9      money via PayPal, but I know that she did.       9
10         Q. And the money she sent you was            10
11      $5,000, right?                                  11
12         A. Correct.                                  12
13         Q. And you understand that this was          13
14      Mr. Rubin's money that she was sending on his   14
15      behalf, correct?                                15
16            MR. GROSSMAN: Objection, calls for        16
17         speculation.                                 17
18            But answer, if you can.                   18
19         A. I don't know. It came from her            19
20      PayPal.                                         20
21         Q. But you knew it was Mr. Rubin's           21
22      money and that she was doing it on his          22
23      behalf, at his instruction, correct?            23
24            MR. GROSSMAN: Same objection, same        24
25         instruction.                                 25

                                                              86 (Pages 338 to 341)
                              TransPerfect Legal Solutions
                          212-400-8845 - Depo@TransPerfect.com
